Citation Nr: 9916358	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a head 
injury to include psychiatric disorders, seizures, and 
migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to July 
1981.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Phoenix, 
Arizona and Cleveland, Ohio, which denied the benefits 
sought.  The veteran filed a timely appeal, and the case has 
been referred to the Board of Veterans' Appeals (BVA or 
Board) for resolution.  



FINDINGS OF FACT

1.  There is no competent medical evidence that shows that 
the veteran currently has residuals of a head injury 
reportedly sustained by him during service.  

2.  There is no competent medical evidence of a nexus or link 
between psychiatric disorders, seizures, and migraine 
headaches, and the veteran's active service.  

3.  There is no competent medical evidence that a psychosis 
or seizure disorder was present to a compensable degree 
within one year of the veteran's discharge from service.  



CONCLUSION OF LAW

The veteran's claim for residuals of a head injury, to 
include psychiatric disorders, seizures, and migraine 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1998).  The law also provides that service connection may be 
granted for any disease or injury diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d) (1998).  In addition, service connection 
may be granted for certain disorders, such as a psychosis and 
a seizure disorder, with evidence that the disorder was 
manifested to a degree of 10 percent within one year of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In reviewing a claim for service connection, the initial 
question is whether the claim is well grounded.  The veteran 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  See 38 U.S.C.A. § 5107(a) (West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible to satisfy 
the initial burden of § [5107]."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1995).  In the absence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
facts pertinent to the claim, and the claim must fail.  See 
Epps v. Gober, 126 F.3d 1464 (1997); Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1995) (en banc).  

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown throughout the medical evidence.  See Epps, supra.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate the service incurrence.  See Caluza v. Brown, 6 
Vet. App. 489, 507 (1995); Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  For disorders subject to presumptive service 
connection, such as a psychosis and a seizure disorder, the 
nexus requirement may be satisfied by evidence of 
manifestation of the disease to the required extent within 
the prescribed time period, if any.  See Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that, alternatively, a claim may 
be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period, 
and that the veteran still has such a condition.  See Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  That evidence 
must be medical unless it relates to a condition that the 
Court has indicated may be attested to by lay observation.  
If the chronicity provision does not apply (i.e., if a 
chronic disorder is not noted in service), a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is determined thereafter, and competent 
medical evidence relates the present condition to that 
symptomatology."  Savage, supra.  

The veteran's service medical records are completely negative 
for any indication or complaint of a head injury.  These 
records show that the veteran was discharged from service 
after it was determined that a pre-existing knee disorder had 
been aggravated by subsequent injuries sustained in service, 
to the extent that the knee disorder precluded the veteran 
from satisfactorily performing his military duties.  The 
report of the veteran's service separation physical 
examination report is likewise negative for any head injury.  

In support of his claim, the veteran submitted VA and private 
clinical treatment records dating from approximately October 
1981 through February 1998.  These records show that the 
veteran complained of experiencing a migraine headache and 
anxiety in March and April 1982.  He was not diagnosed with 
either disorder at that time.  No further complaints of 
headaches or psychiatric disorders were noted until 
approximately June 1987 when the veteran complained of 
headaches of some six-years' duration.  He was noted to have 
depression at that time.  In April and May 1990, the veteran 
was again treated for headaches, and was noted to have a 
history of headaches since November 1987.  At that time, the 
veteran reported having injured his head in an automobile 
accident in November 1987.  X-ray and MRI reports of June 
1990 failed to disclose any evidence of a head injury.  

In August 1994, the veteran was diagnosed with depression, 
and the records show that he has been treated since that time 
for a variety of psychiatric disorders including a bipolar 
disorder, schizophrenia, polysubstance abuse, and other 
disorders.  The records show that the veteran provided a 
history of having sustained a head injury in service, and 
that he reported that this injury caused his subsequent 
problems.  However, the records do not contain any medical 
opinion supportive of this contention.  

In June 1997 and in July 1998, the veteran appeared at two 
personal hearings before Hearing Officers at the RO in which 
he testified that he sustained a head injury at the same time 
that he sustained his knee injury for which he is service 
connected.  Testimony from both hearings is essentially 
duplicative.  He stated that he was rendered unconscious for 
an unspecified period of time, and that he was given 
medication at Martin U.S. Army Hospital (USAH) at Fort 
Benning.  Following this, the veteran indicated that he began 
noticing difficulty in normal functioning due to a disrupted 
thought process, and that he experienced headaches from the 
time of the accident to the present.  The veteran testified 
that he had wanted to become a United States Marshal, but 
that his involvement with "La Cosa Nostra, the mob, 
Colombians, Cubans, and the FBI" precluded this.  The 
veteran further testified that he received ongoing treatment 
for his psychiatric disorders, and was informed by a treating 
physician that he had sustained a concussion that had caused 
his psychiatric disorders.  In addition, the veteran stated 
that shortly after he was discharged from service, he had to 
be carried into the VA Medical Center (VAMC) for treatment 
for migraine headaches.  

The Board has evaluated the evidence as discussed above, and 
concludes that the veteran has not submitted well-grounded 
claim for service connection for residuals of a head injury, 
to include psychiatric disorders, seizures, and migraine 
headaches.  His service medical records fail to show the 
incurrence of any head injury in service, and likewise fail 
to show the presence of any headache, seizure, or psychiatric 
disorder in service.  The records show that the veteran was 
seen in March and April 1982 for complaints of anxiety and 
migraine headaches, but no such disorders were actually 
diagnosed.  The records show that he experienced anxiety at 
that time, and that he was found to have what were 
characterized as tension headaches.  However, the veteran was 
not shown to have a chronic condition with respect to his 
claimed migraine headaches.  

As noted, the evidence fails to show any treatment for 
headaches or psychiatric disorders until June 1987.  
Notwithstanding the fact that the veteran's service medical 
records fail to show any head injury sustained in service, 
even though treatment for the claimed disorders was fairly 
consistent from June 1987 until the present, the evidence 
does not show that the veteran manifested a psychosis or 
seizures to a compensable degree within one year of his 
separation from active duty.  Accordingly, the Board finds 
that service connection cannot be granted on a presumptive 
basis.  See 38 C.F.R. § 3.303; Savage, supra.  Further, the 
Board finds that the veteran has failed to submit competent 
medical evidence which shows that he currently has residuals 
of a head injury he reports he sustained during service, or 
competent medical evidence which shows a nexus or link 
between any current disorder and his period of service.  As 
such, he has not submitted evidence of a well-grounded claim.  

In addition, lay statements and testimony by the veteran that 
he suffers from residuals of a head injury including 
psychiatric disorders, seizures, and migraine headaches, do 
not constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address issues requiring expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1995); Espiritu v. 
Derwinski, 492, 494-95 (1992).  Accordingly, the veteran's 
claim must be denied.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for 
residuals of a head injury, to include psychiatric disorders, 
seizures, and migraine headaches.  The Board has not been 
made aware of any additional evidence which is available 
which could serve to well ground the veteran's claim.  As the 
duty to assist is not triggered here by a well-grounded 
claim, the Board finds that the VA has no obligation to 
further develop the veteran's claim.  See 38 U.S.C.A. § 5103 
(West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).  The Board also views its discussion as sufficient to 
inform the veteran of the evidence necessary to complete a 
well-grounded claim for service connection for residuals of a 
head injury, to include psychiatric disorders, seizures, and 
migraine headaches.  See Robinette, 10 Vet. App. at 73.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a head injury, to include 
psychiatric disorders, seizures, and migraine headaches, is 
denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

